United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
O.V., Appellant
and
U.S. POSTAL SERVICE, GENERAL MAIL
FACILITY Denver, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0619
Issued: February 26, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 25, 2017 appellant filed a timely appeal from a November 7, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than nine percent permanent impairment of the
right upper extremity, for which he previously received a schedule award.
FACTUAL HISTORY
On September 21, 2011 appellant, then a 59-year-old mail handler, filed an occupational
disease claim (Form CA-2) alleging that he had developed carpal and cubital tunnel syndromes
as a result of his federal employment. He indicated on the claim form that his job patching mail
1

5 U.S.C. § 8101 et seq.

involved constant grasping and manipulating torn mail. In a report dated August 25, 2011,
Dr. Carleton Clinkscales, a Board-certified orthopedic surgeon, diagnosed right carpal tunnel and
right cubital tunnel syndromes. He indicated right upper extremity surgery was scheduled.
OWCP accepted the claim on December 30, 2011 for right carpal tunnel syndrome and
right ulnar nerve lesion.2 On July 9, 2012 appellant underwent right carpal tunnel release, and
right ulnar nerve decompression, performed by Dr. Clinkscales. He underwent a right wrist
extensor tenosynovectomy and right distal radius bone graft on November 19, 2012. Appellant
received wage-loss compensation and returned to work at five hours per day on
February 4, 2013.
On April 11, 2013 appellant filed a schedule award claim (Form CA-7). In a report dated
March 27, 2013, Dr. Bennett Machanic, a Board-certified neurologist, provided results on
examination. He opined that appellant had 18 percent permanent impairment under the sixth
edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides)3 due to loss of wrist range of motion.
OWCP referred the case to an OWCP medical adviser for review. In a report dated
April 25, 2013, the medical adviser opined that appellant had one percent right upper extremity
permanent impairment for carpal tunnel syndrome, and one percent for cubital tunnel syndrome.
As to any additional permanent impairment, the medical adviser asserted that Dr. Machanic had
not provided adequate range of motion results and additional information was required.
In a report dated May 8, 2013, Dr. Machanic provided results on examination. For right
wrist range of motion, he opined that appellant had 12 percent right upper extremity permanent
impairment. Dr. Machanic also found an additional two percent for carpal tunnel and cubital
tunnel syndromes.
An OWCP medical adviser reviewed the medical evidence and in a June 5, 2013 report
opined that appellant had four percent right upper extremity permanent impairment. He again
found one percent permanent impairment for carpal tunnel syndrome, and one percent for cubital
tunnel syndrome. For a right wrist ganglion/bone cyst, the medical adviser opined the diagnosisbased impairment (DBI) was the preferred method. He found two percent right upper extremity
permanent impairment based on the diagnosis of right wrist synovitis.
By decision dated June 10, 2013, OWCP issued a schedule award for four percent right
upper extremity permanent impairment. The period of the award ran for 12.48 weeks from
May 8, 2013.
On December 1, 2015 appellant submitted a September 16, 2015 report from
Dr. Christopher Ryan, a Board-certified physiatrist. Dr. Ryan opined that appellant had 28
percent right upper extremity permanent impairment. He found that appellant had 14 percent
right upper extremity permanent impairment based on loss of wrist range of motion. Dr. Ryan
2

On August 16, 2012 OWCP indicated that it had accepted a right ganglion cyst.

3

A.M.A., Guides (6th ed. 2009).

2

also found eight percent permanent impairment for the median nerve, and eight percent for the
ulnar nerve, under Table 15-23 of the A.M.A., Guides. The permanent impairments were
combined for 28 percent right upper extremity permanent impairment.
The case was referred to another OWCP medical adviser for review. In a report dated
December 18, 2015, an OWCP medical adviser opined that the report from Dr. Ryan was
“problematic for several reasons.” He wrote that Dr. Clinkscales had indicated an excellent
result following surgeries, and the subsequent decline in function was hard to explain. The
medical adviser also indicated the ulnar nerve entrapment impairment should be reduced as a
second entrapped nerve under Table 15-23.
OWCP referred appellant for a second opinion examination by Dr. Wallace Larson, a
Board-certified orthopedic surgeon. Dr. Larson was asked to provide a permanent impairment
rating under the A.M.A., Guides.
In a report dated July 12, 2016, Dr. Larson provided a history and results on examination.
He opined that range of motion impairment would not be calculated, as this was from
degenerative arthritis that was not employment related. Dr. Larson found that appellant had
seven percent right upper extremity permanent impairment under Table 15-23. He indicated
there was five percent permanent impairment for cubital tunnel syndrome, and four percent for
carpal tunnel syndrome. The four percent permanent impairment was reduced by one half,
resulting in seven percent right upper extremity permanent impairment.
The evidence was again referred to an OWCP medical adviser for review. In a report
dated October 18, 2016, the medical adviser opined that appellant had seven percent right upper
extremity permanent impairment under Table 15-23. According to him, the cubital nerve
entrapment was five percent right upper extremity permanent impairment, and the median nerve
entrapment impairment was two percent. The medical adviser combined the seven percent with
two percent for other wrist conditions from the prior schedule award, for nine percent permanent
impairment. He opined that appellant was entitled to an additional five percent, after deducting
the prior schedule award of four percent.
By decision dated November 7, 2016, OWCP issued a schedule award for an additional
five percent permanent impairment to the right upper extremity. The award ran for 15.60 weeks
from July 12, 2016.
LEGAL PRECEDENT
Section 8149 of FECA delegates to the Secretary of Labor the authority to prescribe rules
and regulations for the administration and enforcement of FECA. The Secretary of Labor has
vested the authority to implement the FECA program with the Director of OWCP.4 Section 8107
of FECA sets forth the number of weeks of compensation to be paid for the permanent loss of
use of specified members, functions, and organs of the body.5 FECA, however, does not specify
4

See 20 C.F.R. §§ 1.1-1.4.

5

For a complete loss of use of an arm, an employee shall receive 312 weeks’ compensation.
§ 8107(c)(1).

3

5 U.S.C.

the manner by which the percentage loss of a member, function, or organ shall be determined.
To ensure consistent results and equal justice under the law, good administrative practice
requires the use of uniform standards applicable to all claimants. Through its implementing
regulations, OWCP adopted the A.M.A., Guides as the appropriate standard for evaluating
schedule losses.6
The sixth edition of the A.M.A., Guides was first printed in 2008. Within months of the
initial printing, the A.M.A. issued a 52-page document entitled “Clarifications and Corrections,
Sixth Edition, Guides to the Evaluation of Permanent Impairment.” The document included
various changes to the original text, intended to serve as an erratum/supplement to the first
printing of the A.M.A., Guides. In April 2009, these changes were formally incorporated into
the second printing of the sixth edition.
As of May 1, 2009, schedule awards are determined in accordance with the sixth edition
of the A.M.A., Guides (2009).7 The Board has approved the use by OWCP of the A.M.A.,
Guides for the purpose of determining the percentage loss of use of a member of the body for
schedule award purposes.8
ANALYSIS
The issue on appeal is whether appellant has more than nine percent right upper extremity
permanent impairment, for which he previously received a schedule award. The accepted
conditions include carpal tunnel syndrome, as well as right ulnar nerve lesion and right ganglion
cyst. In the original schedule award decision dated June 10, 2013, OWCP’s medical adviser
opined that the DBI method was appropriate for the right ulnar nerve and ganglion cyst
conditions, rather than the ROM approach. Appellant submitted a September 16, 2015 report
from Dr. Ryan, who opined that appellant had 28 percent permanent impairment to the right
upper extremity. The A.M.A., Guides notes that, when impairment results strictly from a
peripheral nerve lesion, no other rating method is applied to this section (15.4 Peripheral Nerve
Impairments) to avoid duplication or unwarranted increases in the impairment estimation.9
Dr. Ryan referred to the DBI method based on Table 15-3, but found that the ROM approach for
loss of wrist range of motion was proper.
With respect to the remainder of the upper extremity, the Board finds the case is not in
posture for decision.

6

20 C.F.R. § 10.404. See also Ronald R. Kraynak, 53 ECAB 130 (2001).

7

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.5a (February 2013).
8

Isidoro Rivera, 12 ECAB 348 (1961).

9
A.M.A., Guides 423 (note that peripheral nerve impairment may be combined with DBI at the upper extremity
as long as the DBI does not encompass the nerve impairment. Id. at 419

4

To properly evaluate the medical evidence with respect to conditions other than carpal
tunnel syndrome, OWCP must resolve the issues regarding the ROM and DBI methods of
evaluating permanent impairment.10 The Board has found that OWCP inconsistently applied
Chapter 15 of the sixth edition of the A.M.A., Guides when granting schedule awards for upper
extremity claims. No consistent interpretation had been followed regarding the proper use of the
DBI or the ROM methodology when assessing the extent of permanent impairment for schedule
award purposes.11 The purpose of the use of uniform standards is to ensure consistent results and
to ensure equal justice under the law to all claimants.12 In T.H., the Board concluded that OWCP
physicians were at odds over the proper methodology for rating upper extremity impairment,
having observed attending physicians, evaluating physicians, second opinion physicians,
impartial medical examiners, and district medical advisers use both DBI and ROM
methodologies interchangeably without any consistent basis. Furthermore, the Board observed
that physicians interchangeably cited to language in the first printing or the second printing when
justifying use of either the ROM or DBI methodology. Because OWCP’s own physicians were
inconsistent in the application of the A.M.A., Guides, the Board found that OWCP could no
longer ensure consistent results and equal justice under the law for all claimants.13
In order to ensure a consistent result and equal justice under the law for cases involving
upper extremity impairment, the Board will set aside the November 7, 2016 decision with respect
to the upper extremity not including the condition of carpal tunnel syndrome. Utilizing a
consistent method for calculating permanent impairment14 for upper extremities to be applied
uniformly, and such other development as may be deemed necessary, OWCP shall issue a
de novo decision on appellant’s claim for an upper extremity schedule award.
CONCLUSION
The Board finds the case is not in posture for decision.

10

Dr. Larson referred to loss of wrist motion but opined that wrist arthritis was not employment related, without
further explanation.
11

T.H., Docket No. 14-0943 (issued November 25, 2016).

12

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

13

Supra note 9.

14

See FECA Bulletin No. 17-06 (May 8, 2017).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 7, 2016 is set aside and the case remanded for further
action consistent with this decision of the Board.
Issued: February 26, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

